July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        CURT KRAMER AND CARLOS ALBERTO MAYO, Appellants

NO. 14-13-00823-CV                          V.

                       ZICIX CORPORATION, Appellee
                     ________________________________

       Today the Court heard appellants’ motion to dismiss the appeal from the
order signed by the court below on August 28, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Curt Kramer and Carlos Alberto Mayo, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance